 RAN GORPCOROPORA I ONVan (orp Corporatio ad ileitc Automnoile, Acro-space and Agricultural Iplement %Yorker. Inter-tna l nion, rW.. s(';e 18 (A 587()I'ehruax\ 7, 1979I)'ISION ANDI) ORI)IiRBI MIM1IRS SJl' l \KIS MI kI'II) s\l ) TI' IS)l II:pon a charge filed on .lune 22. 1978. \ I IllctdAutomobile. Aerospace and \ricullura IplementCWorkers International Inon. [I AW. herein calledthe Union. and dul\ served o Van (;orp (orpora-tion. herein called Respondent. the Gncral Counsclof the National .Labor Relations Board. h the Re-gional [Director for Region 18. issueld ;I coplainland notice of hearing on Jul\ 13. 1978. aainst Re-spondent, alleging that Respondent had enaed nand was engaing in unfair labor practices affectingcommerce within the 111Caning. of Sectionii 8( 5 ) ald(I) and Section 2(6) and (7) of the Nitioral l.aborRelations Act. s amended. (opies of the charge.complaint. and notice f hearing before an Adnljiis-tratire Law Judge ,acre dul\ scired on lthe prlic tothis proceeding.With respect to the uIInfair labor practices. tile corn-plaint alleges in substanrice that on Mlarch 6. 1978.following a Board election in ('ase 18 R(' 1153 1. tleUnion was duIN certified iS the ccclusise cllccti\c-ba rgaining representalive of Respondent's emploceCsill the unit found applopriatlc: ;and tIhat. colllielic-ing on or about .June 16. 178. and ;Iat a11ll times there-after. Respondent Ias refused. anlld ContinuesC to dateICto refuse. to argain collectiscls \it the iollil ;Iasthe exclusive bargain]ng representative. ;althou_,h theUnion has requestled and is eqllesinrg it to do so. ()nJulv 20. 1978. Respondent filed its aswer to tliecomplaint admittin i part. arid denrn i part. tileallegations in the complaint. sublItting affirmativedefenses and requesting that the conmplaint e dis-missed in its entiret.On August 23. 1978 counsel or tlihe (iencraCounsel filed direct\ kith Ihe Boarl d aI lMotion orSumniimars Judgment aild rief ii spport tllclcof.Susequently. on August 28. 1978. the Board issuedan order transferring the proceding to t e Boaidand a Notice '10o Sho ('ause vuh\ tile (;ciiral ('o)Lini-Il I11 l] IIOI tC I\ AllkCfl O[ lhC ICt. ol II l it [' [ l ikn p1k't k d ](as It, R( 115t .as the l i n "lrai dt lcd tit t' i1 i20 ) oI Of t ioard's R l ao.86 d R h I" IC"'ldi S~I jt'ih oslt l(P1R h 6 h' \ % RH ul's I 19071 ClltJ inS I 2d ( l IIhh(', Ig68): ~,-hhn 1gt l? ' * ,, I (~? \1 RBt I,] (19(07?L chl 41, I ',,26('~lhtIF 969)51ntl y/~ (, ' .I'</ 2'' Supp nI ((M x, PI'1~ 1¢1 t , 164 NI RB 178 (96-71 Wd 197 1 2 1 I'hlli t u; IhXi S,,thd] e the \ R "I ,111ll dcd240 NI.RB No. 86sel's Mlotionll for Smnrar .ludgmient should ot begteldlCt. Respondent thereafter filed a response toNotice o Sliox (use.Ptnlrsil at to the proisions of Sectionl 3(b) f tileNational Iabor Retions Act.\ a aenlLded thile Na-Ilonil labor Relations Board has deleCated its ;LU-t1oIritx II tis proceeding to a three-iernlher panel.I p thie etire rccord i this proceedin. theBoard iAkes the follo\,ilg:Ruling on th\e Motion for Sn/iar% JudgmcntIlII ItS ;IIns\ker To tie coiiplaIn Respondent Isserts,M/0' //a, that the election Conlducted on October 21.1177. ill te under[\in, representation proceedingshould hi\c beenl set aside for tile rC;lisonlls sel forth illits ojections thereto. In its response to Notice ToSho\ ( alulse. RCespondenl all eges liat "there ire in-dccd ftIclutiil mnatters i disputc htwecCn the partiesilh require teSttmori\ to be taken it I unfair la-bor 'aciC hearing." It also alleges thal "an Irimcsi-gil i hearing of the tpe accorded the pirttes" inthile epresentatioti n prceeding "is rio a s tubstitute foran1 iifurir labor prilnice hearing irs olig critical is-SiUCS f fiacl rid credibilit." urther. Respondcntcointends Il "the Rgional Director and te ear-ig~ ()fficer made se.eral errors f las. and fact ino\crrul inc the Obhectois aid cerrtifing the peti-[J i ly, L I I1111on.I(otlinsCl for the (CCial (O lInsel r tes hal Re-sI,)ltIdciiis COt/C1iili. lre 11 ,itl!t iCit as> hc'ruse iSsuCS \\IiClih s CrC rCCnCted to I ind decidcd h\thec Iid il tlhe' l cII IeICSn'ltll r lCl it crs.-I l\s of te Icord tiiCI. icluding te recordin ase 8 R( I1531. shos ks the follosiAg: -n A-gust 8. 1977. tlie I ioll fled ai petitirion \1 hicl aLe:MLri. igsi held on Atuist 23. 977. Oil September9. 1977. tlic Regional DI)irector ssued a Decision ind[)irection of I lection ill sslich tle appropriate unitfor collecti\ C baruIinig i \cas found to onsist of allfull-timCe id r laILr parl-lirite production ll i maill-tnenariceo 'ril CCs CIIplo\ ed the niplo\er at itsI'cll. Io\ta. fcilitl, including inventors control de-pt111111cin l Cllplo ees, social securtit\ anr1liitalits. InAl-it ctol trl inspector and leadmen: ce\cludin dIrafts-utCi. titie stlti, elnplo\ees. iduistril eriginreerinrgdeprlmCt cnt eiplowecs. eineeriig deparltrtent em-pie\ces. Sirnner sder nts. profesional l merplo\ces,OIf:C clerical CT11iploseS. LLguards. aid supervisors Ilsdefined iln tle \ct. ()n ()ctober 21. 1977. an electionb%\ eccet hbailll as entiireted Ulnder te directio ofthli Rional Di)reclot .iiiioi1g the cploccs tileunit dscribed ,iboe. \ maiijorit. of he unit eriplo,-eCs dScSiucd Itlrd sclcCted tie [ '111011 in their el-scltu;tl %C fol thC purpose of collCclilc bcrnlIrig15 616D)ECISIONS OF NATIONAL I.ABOR RELATIONS BOARDwith Respondent. On October 27, 1977. Respondentfiled ObJections to the Election and C(onduct Affect-ing the Results of the lection. hereafter, on No-vember 7, 1978, the Hearing Officer mnade his Reporton Ohjections and recommended to the Board thatall objections be overruled and that the Petitioner hecertified as the appropriate representative. On Fehru-ary 7, 1978. the Hearing Officer issued an Errata cor-recting his Report on Objections. On ebruar, 16,1978, Respondent filed exceptions and brief in sup-port thereof to the htearing Officer's Report on ()h-jections. On March 6 1978. the Regional I)irectorissued the Second Supplemental Decision and Orderand Certification of Representative. B a brief latedMarch 6 1978, Respondent fiied with the Board aRequest for Review of the Regional Director's Sec-ond Supplemental ecision and Order. he Requestfor Review was denied by the Board on Ma, 2. 1978.C(ommencing on or about \Maa 30() 1978, and alltimes thereafter, the Union has requested Respon-dent to bargain collectivels with it as the exclusin:collective-bargaining representative, and is continu-ing to request Respondent to recognize and bargaincollectively with it concerning the emploees' rates ofpays wages. hours, and other terms and conditions ofemployment. Respondent admits that since on orabout June 16. 1978, and at ll times thereafter, it hasrefused, and is continuing to refuse. to recognize theUnion and to meet and bargain collectivelN with theUnion as the exclusive bargaining representative ofRespondent's unit emploees.Respondent seeks to justify its refusal to recoignizeand deal with the Union on the grounds that theelection should have been set aside for the reasonsset forth in Respondent's Objections to Election alln('onduct Affecting the Election: that the RegionalDirector erred in failing to sustain the Respondent'sexceptions to the ttearing Officer's Report on Objec-tions; and, that the Board erred in failing to graltlRespondent's Request for Review of tile RegionalDirector's Second Supplemental Decision and O()derand erred in failing to direct a second election.The issues which Respondent seeks to raise at thistime were raised and decided b\, the Regional DIirec-tor in the underlying representation proceeding. Indenying Respondent's Request for Review of the Re-gional Director's Second Supplemental Decision andOrder and Certification of Reprcsenltative, the Boardaffirmed the Regional Director's findings with re-spect to the disposition of Respondent's objectionswhich were overruled in their entiretN. Responden isattempting to raise issues which were specificallconsidered and resolved by the Regional )irectolrand the Board in the underlying representation case.'It is well settled that in the absence of newI: ldis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.)All issues raised bh Respondent in this proceedingwere or could have een litigated in the prior repre-sentation proceeding , and Respondent does not offerto addiuce a a hearing any newly discovered or pre-\:iouslv unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-I: litigable in this unfair labor practice proceeding.Accordingly. we grant the Motion for Summary.Judgment.On the basis of the entire record, the Board makesthile following:FINI)IN(iS (1:F [\('1I 1111 l SNI SS () RSP'O)NI)I NIRespondent Van G(orp C(orporation has its princi-pal office and place of business in Pella, owa, whereit is engaged in the manufacture and distribution ofpower transmission equipment. During the ear end-ing )ecember 31. 1977, which period is representa-tive of its operation during all times material herein.Respondent in the course and conduct of its businessoperations malnufactured, sold. and distributed at itsPella, owa. facilit , products valued in excess of$50000. of which products in excess of $50.00 wereshipped from said faclit, di ectl to points outsideof ow\a.Rcs l, lCllt ,,¢rils. t itl Oit, li ic ti ' Boald errcd il oscrruing i ,ittll l ( i,c I R( Il3 ulcilc Rcsplndcn l haid llcvcd lill I1hI' IthC e.11il I ()IIeCl RcpiiI II ()hlCtilln. the Rcioiiiai l )lrc l llld1 1lt1 1aIl II[ [ Rc',pol dneldl llllIn r eplr ltpi lcrl ll aII Cllahtnl , under CllieCtile ,1 d d sc l h. .1 i II / 11 , lil , ,, ( I i- iii s ( ir/.l llmi. IIl- 14) NI.RB 22II Im' i..r lhit l fir.n h m II l /t,,l/i, k,, A I,;,,ld 'tlalA .Il, ( 228 NlRB 131 119'7'1 IlhcIn-Mclnic I lrlilr and Z encliher lenkin, Oiienmiinr -hc Blrda ili 1 llllll I)llcnCilr's Illl/in g hc Ictrll RcspionIdenll' Re-,:t 1 I cv l l i Rcglll ImR , A n )l[ctt l o' Sctollnd SlppIlelnlllll I)cliolid1d ()1C .1c ( c rfll ,. llli , R clC 'lllalrCt Sluhs'ctluCirl. II (l.li'lA,m,, t I Iir,,, w I .'23) NLRB 619. which issued on D)cenlbhel 6. 197.Sli ,Llid IlCii CI Iilll l ]' t 11 Nll irph,. ls 'elllring) ovrrruled IShopi nwlI I dlIr! ",lI l li I lCll I te t it 11 siiiilrdi I ll f I IIr I llC 1d rll [rcre-%1lliuIIEI1I rIhIt ICoI eiiii tlllCtllled n 11l 111/ l ( c ,tllll ( I ,. l lpll 1. IlI\cm ,rdl/I'. N ,lllb s llkirX .tnd I rilucdilc ihic rconlsidered thie 1ni-Iilrc.llltlll IIitCIII II I ii lr lIietd hereiil nUdel the rlnda.rd o f lreiers is cicII1 iir ii!t Al/ ii ,ill l I lld l i der t sta nda rd, find leat the rllirep-li i iill ih .lll l ion re ihlt ilffllrellt Ito lirrill e tirn aid Iet * cl -rIII \lCIlIltl ii.ll ph idhe ,cs i her p in SI / X lr itqy/1sl A ll d aci cord-r1i .hIi ndx 11no IlCtil t I, c i lle cd Ilisreprerscnltilions5Sc 1'llli lll P/libl (,/;i (, \ \ I JIB 31 1 S. 140. 12 19411Rulc, iiul Rvjll inls It thur i l)ird. Sccs 111)2 I67(f 1 112h69(c I)cpiilc.it [iil tha Re 2 rcin rr fir l h) Icrl h rir 1ItD, O tI ri ns i 1l ( irtr 18 R(I IlI] Rc.pn)dci i iel l IICI l t ILOld 1l 1;1e ; h.earin (i the ,1arlne nmlatlriii 111 I l Irc 1 A i, t11li 1lo IllCI 11 Itir, t)ilel rllll VAN G;ORP CORPORATION617Respondent admits and we find. on the basis ofthe foregoing that Respondent is. and has been at alltimes material herein, a:n employer engaged in conl-merce within the meaning of Section 2(6) and (7) ofthe Act. and that it will effectuate the policies of theAct to assert jurisdiction herein.11 1111 I BOR ()R(\Il/-IIO\ '\%()l 1 1)UJnited Automobile. Aerospace and AgriculturalImplement Workers. Internationall Union. UAW, is alabor organization within the meaning of Section2(5) of the Act.111. TIlE NEAIR I.ABOP PRACTICES,. 7h11 Reprevetwtitln Pr(ceutnln'I. The unitThe following employees of Respondent co)nstitutca unit appropriate for collective-hargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees employed b\ theEmployer at its Pella. Iowa. facilit\, includinLginventory control department employees, socialsecurit? annuitants, production contro' depart-ment employees. qualit: control inspector andleadmen: excluding draftsmen. time studs em-ploees, industrial engineering department em-plovees, engineering department emplo ees.summer students. professional emplo ees. fficeclerical employees. guards, and supervisors asdefined in the Act.2. The certificationOn October 21. 1977 a mnlajorilt of the emploseesof Respondent in said unit. in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 18. designated the Union as theirrepresentative for the purpose of collective baroain-ing with Respondent. The Union was certified as thecollective-bargain ing representative of the emplo eesin said unit on March 6. 1978. and the Linion contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Reque.r To Bargain nd Re.poim'N Re/usiul('ommencing on or about Mav 30() 1978. and at alltimes thereafter. the Union has requested Respon-dent to bargain collectivel with it as the exclusiecollecti c-harining rpresentati e of all the em-plo\ ecs ill te ahove-described unit. ('ommencing onor about June 16. 1978. and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theInion as the exclusive representative for collectivebargaining of all emploees in said unit.Accordinly, we find that Respondent has. sincclMa\ 30. 1978. and at all times thereafter, refused tohargain collectivelN with the Union as the exclusiverepresentative of the emplosees in the appropriateunit. and that. bh such refusal. Respondent has en-gageled in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IN It I 1 11( I OI Ill I \1 \IR I ,%BOR PR( II( IS I P()\('()M1M R( IT'he activities of Respondent set forth in sectionIll, above, occurring in connection with its opera-tions described in section I. above. have a close, inti-mate. and substantial relationship to trade. traffic.and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Having found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and () of the Act. we shallorder that it cease and desist therefrom and, uponrequest. bargain collectivel\ with the Union as theexclusixNe representative of all employees in the ap-propriate unit. and, if an understanding is reached.emhbodv such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will he accorded the services of their se-lected bargaining agent for the period provided h\law. we shall construe the initial period of certifica-tion as beginnling on the date Respondent commenc-es to hargain in good faith with the Union as therecognized bargaining representative in the appropri-te ullnit. See W:1art-J Poullr (C ompanl. Inc.. 136N l.R 785 (1962): (ommerce (omtparnl h a L(amitrHIotl 140 NLRB 226. 229 (1962). enfd. 328 F.2d 60()(5th ('ir. 1964). cert. denied 379 U.S. 817; Burnet(ant11(tlioil ( oln Cjotlyl/t 149 NI RB 1419, 1421 (1964).enfd. 350 F'.2d 57 (I th Cir. 1965).'The Board. upon the basis of the foregoing factsand the entire record, makes the following:(o( It slo\S 1 o .,\i,I. Van Gorp C(orporation is an emploxer enlgagedin commerce within the meaning of Section 2(6) and(7) of the Act.VAN GORP CORPORATION 617... .. 618DECISIONS OF NATIONAL. LABOR RELATIONS BOARD2. United Automobile. Aerospace and Agricul-tural Implement Workers, International UJnion,UAW, is a labor organization within the meanin ofSection 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees employed b the Em-ployer at its Pella, Iowa. facility, including inventor\control department employees, production controldepartment employees, social security annLuitants.quality control inspector a nd leadmen: excludingdraftsmen. time study employees, industrial engi-neering department employees, engineering depart-ment employeces, summer students, professional em-ployees. office clerical employees. guards. andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective argainilngwithin the meaning of Section 9(h) of the Act.4. Since March 6 1978. the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 30. 1978. and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain. Respondenthas interfered with, restrained, and coerced. and isinterfering with. restraining. and coercing. enplo\ eesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act,7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent.Van Gorp C('orporation. Pella, Iowa. its fficers.agents. successors, and assigns. shall:I. ('ease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with United Automobile,Aerospace and Agricultural Implement Workers, In-ternational Union. UAW. as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All full-time and regular part-time productionand maintenance employees employed by thetnlplo er at its Pella, Iowa, facility, includinginventory, control department employees. pro-duction control department employees, socialsecurity annuitants, quality control inspectorand leaclmen: excluding draftsmen, time studyemployees. industrial engineering departmentemployees. engineering department employees.summer students. professional employees, officeclerical employees. guards. and supervisors asdefined in the Act.(b) In an' like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages hours, and other termsand conditions of employment, and, if an under-standing is reached embody such understanding in asigned agreement.(b) Post at its office and place of business in Pella,Iowa. copies of the attached notice marked "Appen-dix." (Copies of said notice, on forms provided bythe Regional I)irector for Region 18. after being dulysigned bh Respondent's representative, shall be post-ed b Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter in conspicuous places. including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered. defaced orcovered by any other material.1 t1 ilxe CIi l t 11l i Order s enforced h\ ia udelt enl of a Illled S.lle( .t 1l \1 eal. tIhe kords ,,il the rolice rd. di"ng slPed kh Order of the\atlaiul (I ho Reli.tion, Hoid" htall read '"Posled Pursuant to .Judg-lcrlt o tCe I Iltcd Stlatle ( ou ll o Appel 1:niforcing a.r Order of the\., iir,lll I ho Reltioi n, Board " VAN GORP CORPORATION619APPEN [IXNol I (r To E1'I ()1 I SPos Il) BY ORI)I K ()I 111NAtI()NAI LN.BOR RIl II(IoNS BHARI)An Agency of the United States GovernmentWF WI .Nor refuse to bargain collectivelyconcerning rates of pay, wages, hours. and otherterms and conditions of employment withUnited Automobile. Aerospace and AgriculturalImplement Workers, International Union,UAW, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL N1 in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wi wl. upon request. bargain ith theabove-named Union. as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay. wag-es, hours, and other terms and conditions of em-ployiment. and. if an understanding is reached.embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees employed bythe Employer at its Pella, Iowa. facility, in-cluding inventory control department em-ployees, production control department em-ployees, social security annuitants, qualitycontrol inspector and leadmen: excludingdraftsmen, time study employees, industrialengineering department employees. engineer-ing department employees, summer students.professional employees, office clerical em-ployees. guards. and supervisors as defined inthe Act.VAN GoRP CORPORA ONVAN GORP CORPORATION 619